Citation Nr: 0811438	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dislocation of left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1956 to May 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran testified at a June 2004 Board hearing.  In 
September 2004 and June 2007, the Board remanded the issue 
for further development.  

While the Board regrets the veteran's representative was not 
properly identified in the remand of September 2004 and 
decision/remand in June 2007, a motion to vacate the prior 
decision, as requested by the American Legion, is not 
warranted.  As for the representative's contention there is 
no record of the veteran's file being referred to The 
American Legion for review and submission of an informal 
hearing presentation prior to the June 2007 Board decision, 
the Board finds no prejudice as The American Legion has had 
an opportunity to review the file and represented the veteran 
during his Board hearing in June 2004.  

In June 2007, the Board remand instructed that the veteran's 
treatment records for a left shoulder dislocation be obtained 
from the Michael E. DeBakey VA Hospital in Houston, Texas.  
The Board notes these records still need to be associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he was hospitalized for a left 
shoulder injury in 1957 during service in Frankfurt, Germany.  
The RO should attempt to obtain these hospital records from 
the National Personnel Records Center (NPRC).  
Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC to search for the 
veteran's hospital records from Frankfurt, 
Germany, dated in 1957, for a left 
shoulder injury.  If the records cannot be 
found or further efforts to obtain the 
records would be futile, provide the 
veteran notice in accordance with 38 
C.F.R. § 3.159(e).

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted. Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



